WADDILL, District Judge,
after stating the facts as above, delivered the opinion of the court.
The assignments of error are quite numerous in this case, but the more material questions arising upon the record are as follows: First. That the state court having acquired jurisdiction of the subject-matter in controversy, by reason of the suit in equity previously instituted therein, whether the district court had jurisdiction to entertain the libel, and if such jurisdiction existed, it ought to have been exercised under the circumstances. Second. Whether, merely because the subject-matter of the litigation was vessel property, a court of admiralty should have entertained jurisdiction thereof. Third. That the libelant was a mere mortgagee seeking to secure possession of mortgaged property, and not entitled to the interposition of a court of admiralty to secure such relief.
On the first and second propositions much can be said to support the contentions of the appellee, and a full discussion of the subjects will be found on the first in the case of Moran v. Sturges, 154 U. S. *463256, 274, 276, 277, 284, 285, 14 Sup. Ct. 1019, 38 L. Ed. 981, and on the second, in the case of Ward v. Thompson, 22 How. 330, 16 L. Ed. 249; Rose’s Notes, vol. 5, p. 945; The Eclipse, 135 U. S. 599, 608, 10 Sup. Ct. 873, 34 L. Ed. 269; Hughes’ Admiralty, pp. 17, 18. But, in the view taken by the court of the character of the contract under consideration, it will not be necessary to pass especially upon these questions, as the third objection raised is conclusive of this case. The libelant under the contract'between himself and Hulings & Jones hereinbefore recited, particularly when read in the light of the circumstances of its execution, and in connection with the agreement between the said Hulings & Jones, was manifestly not the owner of said steamboat, but a mere mortgagee thereof, that the paper under which the libelant now claims to be the owner of the steamboat was intended only as a security for $4,000 and interest, and that, in so far as it appeared to be otherwise, it was but a makeshift and device to cover up the real transaction which was only designed to secure him the money borrowed, while the vessel in point of fact belonged to Hulings & Jones.
Nothing is better settled than that a court of admiralty will not afford relief to a mortgagee seeking to recover possession of property mortgaged to secure the payment' of a nonmaritime debt. Such a contract as the one under consideration here is in no sense maritime in character; the loan having none of the characteristics of such a debt, and having been effected without regard to the navigation or perils of the sea. Bogart v. The John Jay, 17 How. 399, 15 L. Ed. 95, Rose’s Notes, vol. 5, p. 483, and cases cited; The Lottawanna, 21 Wall. 558, 582, 583, 22 L. Ed. 654, Rose’s Notes, vol. 8, pp. 470, 477; The Guiding Star (D. C.) 9 Fed. 521, 524; The C. C. Trowbridge (D. C.) 14 Fed. 874; Deely v. The Ernest and Alice, 2 Hughes, 70, 77, Fed. Cas. No. 3,735.
It follows that the decision of the lower court is plainly right, and the same should be affirmed.
Affirmed.